Case 8:20-cv-00126-PX Document1-3 Filed 01/16/20 Page 1 of 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BENNETT GROUP FINANCIAL Page 3 of 3
September 30, 2013 0070137427
Date Description Additions
09-12 ' AGH Deposit 50,000:00
JPMORGAN CL CORP DEPOSIT 130912
; BENNE]T GROUP FINANCIA _
09-13 ’Ca gmt Trsfr Cr 56,800.00
REF ere FUNDS TRANSFER FRMDEP 70256482
FROM
09-23 ' Cashb/Mgmt Trsfr Cr 24,000.00
REF 2660915L FUNDS TRANSFER FRMDEP 70256482
FROM
09-27 ' Cash Mgmt Trsfr Cr 39,500.00
2700827L FUNDS TRANSFER FRMDEP 70256482
FROM
DAILY BALANCES
Date _ _Amount Date Amount Date __ Amount
08-31 = 24,883.26 09-13 97,263.57 09-24 _. 37,812.95
09-09 -1,280.91 09-18 96,502.05 09-26 37,390.51
09-10 19,119.09 09-20 84,196.15 09-27 - 70,171.71
09-12 68,463.57 09-23 95,912.90 09-30 49,568.71
OVERDRAFT/RETURN ITEM FEES
Total for Total
this period year-to-date
Total Overdraft Fees $0.00 $150.00
Total Returned Item Fees $0.00 $0.00
Thank you for banking with United Bank EXHIBIT

L 1365 -5924

a
